Citation Nr: 1147007	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for left leg varicose veins, evaluated as 20 percent disabling prior to July 30, 2008, and 40 percent disabling on and after July 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1980 to September 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an earlier effective date for a grant of service connection for posttraumatic stress disorder, to include as due to clear and unmistakable error (CUE) in a December 2000 rating decision, and CUE in the evaluation assigned for the varicose veins in the September and October 1997 rating decisions have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the written brief presentation dated in December 2011.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that there are private medical records in the claims file that do not belong to the Veteran.  These records were located immediately after a September 20, 1997 letter to the Veteran notifying him that a rating decision had been issued regarding his claim for an increased evaluation and immediately prior to a September 22, 1997 letter reiterating the issuance of that rating decision.  The records appear to have been sent in error to the RO by a private physician.  An October 1997 rating decision was issued shortly after receipt of those records.  The records have been disassociated with the chronological portion of the claims file and attached to the left flap of the claims folder.  The Board notes that although these records may be relevant in the Veteran's newly raised claim regarding CUE in the evaluations assigned in the September and October 1997 rating decisions, in proceeding with the development and determination of that claim, the RO must take care to comply with all applicable privacy regulations.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an additional VA examination.  

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2011).  The most recent VA examination is over 4 years old, as it was provided in August 2007.  In July 2008, the Veteran submitted photographs of his left lower extremity indicating a progression of his disorder.  Additionally, he submitted a July 2008 VA treatment record that was the basis for the award of the 40 percent evaluation for the disorder.  He has asserted that the VA examiner did not require him to take his shoes or socks off and that an examination without the claims file is not adequate in his case because it did not address findings of chronic leg pain.  Furthermore, the Veteran's representative noted that peroneal nerve compression was noted in a July 2008 VA record, but it was unclear if it was related to the varicose veins.  This should be clarified on remand.  The Board finds that there is evidence of a worsening disorder and that clarification and an examination upon a review of the claims file are thus required.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

While on remand, the RO must attempt to obtain any additional relevant VA and private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2).  Accordingly, this should be done on remand.


Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding records of VA medical treatment dating from 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to evaluate the severity of his service-connected varicose veins of the left lower extremity.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

In particular, the examiner must note the presence or absence of edema (either intermittent or persistent), subcutaneous induration, stasis pigmentation, eczema, ulceration (either intermittent or persistent), board-like edema, and constant pain at rest.  The examiner should also opine as to whether the Veteran's symptoms are relieved (completely or incompletely) by elevation of the extremity or use of compression hosiery.  The examiner must address whether any peroneal nerve compression is related to, or a residual of, the service-connected varicose veins.  The examiner should consider the Veteran's lay statements regarding swelling of his left lower extremity and ulcerations on the bottom of his feet.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


